


EXHIBIT 10.01





No Borders, Inc.




CONSULTING AGREEMENT




This Consulting Agreement, dated effective March 9, 2018(this “Agreement”), is
made and entered into by and between No Borders, Inc., a Nevada corporation (the
“Company”) and MJ Holdings, Inc. (the “Consultant”).




Article 1 – Scope of Work




1.1

Services – The Company has engaged Consultant to provide assistance with
compliance matters, marketing matters, such as public relations, and to consult
with management concerning various Company activities and to provide additional
services in connection with the Company’s business activities as the Company
desires.  Consultant will provide and counsel, the Company on the aforementioned
matters (collectively, the “consulting services”).




1.2

Time and Availability – Consultant will devote all time necessary per month in
performing the services for the Company as stated herein.  Consultant shall have
discretion in selecting the dates and times it performs such consulting services
throughout the month giving due regard to the needs of the Company’s business.
 This agreement is in effect for a period not to exceed one year from the
effective date.




1.3

Confidentiality – In order for Consultant to perform the consulting services, it
may be necessary for the Company to provide Consultant with Confidential
Information regarding the Company’s business and products.  The Company will
rely heavily upon Consultant’s integrity and prudent judgment to use this
information only in the best interests of the Company.




1.4

Standard of Conduct – In rendering consulting services under this Agreement,
Consultant shall conform to high professional standards of work and business
ethics. Consultant shall not use time, materials, or equipment of the Company
without the prior written consent of the Company.




1.5

Outside Services – Consultant shall have the right to use the service of any
other person, entity or organization in the performance of Consultant’s duties.
 Those persons, entities or organizations are expected to observe all manners of
conduct and confidentiality as the Consultant as explained by the consulting
contract executed by the Company and the Consultant.




1.6

Reports – Consultant shall periodically provide the Company with updates of his
observations and conclusions regarding the consulting services.  Upon the
termination of this Agreement, Consultant shall, upon the request of the
Company, prepare a final update of Consultant’s activities.




Article 2 – Independent Contractor




2.1

Independent Contractor – Consultant is an independent contractor and is not an
employee, partner, or co-venturer of, or in any other service relationship with,
the Company. The manner in which Consultant’s services are rendered shall be
within the Consultant’s sole control and discretion.  Consultant is not
authorized to speak for, represent, or obligate the Company in any manner
without the prior express written authorization from an officer of the Company.




2.2

Taxes – Consultant shall be responsible for all taxes arising from compensation
and other amounts paid under this Agreement, and shall be responsible for all
payroll taxes and fringe benefits of Consultant’s employees.  Neither federal,
state, nor local income tax, nor payroll tax of any kind, shall be withheld or
paid by the Company on behalf of Consultant or its employees.  Consultant
understands that it is responsible to pay, according to law, Consultant’s taxes
and Consultant shall, when requested by the Company, properly document to the
Company that any and all federal and state taxes have been paid.








No Borders, Inc. – Consulting Agreement




--------------------------------------------------------------------------------



2.3

Benefits – Consultant and Consultant’s employees will not be eligible for, and
shall not participate in, any employee pension, health, welfare, or other fringe
benefit plan, or the Company.  No workers’ compensation insurance shall be
obtained by Company covering Consultant or Consultant’s employees.




Article 3 – Compensation for Consulting Services




3.1

Compensation – $53,000 total compensation. $35,000 of which is to be fully
earned on signing of this Agreement and evidenced by a 8% convertible promissory
note issued on the date of this Agreement, as a signing incentive to enter into
this Agreement. Then $3,000 a month for Six (6) months of services. To be paid
in cash or via a convertible promissory note on the sixth month anniversary of
closing of the NBDR Stock Purchase Agreement. If the Company choose to not issue
cash, the convertible promissory note will be in the total amount of $18,000 and
accrue 8% interest rate per annum, with a 45% discount to market price based on
a twenty day look back period on all conversions into common stock of the
Company.

 

3.2

Reimbursement – The Company has not agreed to or discussed any reimbursement of
out-of-pocket expenses.




Article 4 – Term and Termination




4.1

Term – This Agreement shall be effective as of March 9, 2018, and shall continue
in full force and effect until September 9, 2018. The Company and Consultant may
negotiate to extend the term of this Agreement and the terms and conditions
under which the relationship shall continue.




4.2

Termination – the Company may terminate this Agreement for “Cause,” after giving
Consultant written notice of the reason.  Cause means: (1) Consultant has
breached the provisions of Article 5 or 7 of this Agreement in any respect, or
materially breached any other provision of this Agreement and the breach
continues for 30 days following receipt of a notice from the Company; (2)
Consultant has committed fraud, misappropriation or embezzlement in connection
with the Company’s business; (3) Consultant has been convicted of a felony.




4.3

Responsibility upon Termination – Any equipment provided by the Company to the
Consultant in connection with or furtherance of Consultant’s services under this
Agreement, including, but not limited to, computers, laptops, and personal
management tools, shall immediately upon the termination of this Agreement, be
returned to the Company.




4.4

Survival – The provisions of Articles 5, 6, 7 and 8 of this Agreement shall
survive the termination of this Agreement and remain in full force and effect
thereafter.




Article 5 – Confidential Information




5.1

Obligation of Confidentiality – In performing consulting services under this
Agreement, Consultant may be exposed to and will be required to use certain
“Confidential Information” (as hereinafter defined) of the Company.  Consultant
agrees that Consultant will not and Consultant’s employees, agents or
representatives will not, use, directly or indirectly, such Confidential
Information for the benefit of any person, entity or organization other than the
Company, or disclose such Confidential Information without the written
authorization of the President of the Company, either during or after the term
of this Agreement, for as long as such information retains the characteristics
of Confidential Information.




5.2

Definition – “Confidential Information” means information, not generally known,
and proprietary to the Company or to a third party for whom the Company is
performing work, including, without limitation, information concerning any
patents or trade secrets, confidential or secret designs, processes, formulae,
source codes, plans, devices or material, research and development, proprietary
software, analysis, techniques, materials or designs (whether or not patented or
patentable), directly or indirectly useful in any aspect of the business of the
Company, any vendor names, customer and supplier lists, databases, management
systems, geographic or research reports, and sales and marketing plans of the
Company, any confidential secret development or research work of the Company, or
any other confidential information or





No Borders, Inc. – Consulting Agreement




--------------------------------------------------------------------------------

proprietary aspects of the business of the Company.  All information which
Consultant acquires or becomes acquainted with during the period of this
Agreement, whether developed by Consultant or by others, which Consultant has
reasonable basis to believe to be Confidential Information, or which is treated
by the Company as being Confidential Information, shall be presumed to be
Confidential Information.




5.3

Products of the Company – Consultant agrees that all plans, manuals and specific
materials developed by the Consultant on behalf of the Company in connection
with services rendered under this Agreement, are and shall remain the exclusive
property of the Company.  Promptly upon the expiration or termination of this
Agreement, or upon the request of the Company, Consultant shall return to the
Company all documents and tangible items, including samples, provided to
Consultant or created by Consultant for use in connection with services to be
rendered hereunder, including without limitation all Confidential Information,
together with all copies and abstracts thereof.




Article 6 – Rights and Data




6.1

Data – All drawings, models, designs, formulas, methods, documents and tangible
items prepared for and submitted to the Company by Consultant in connection with
the services rendered under this Agreement shall belong exclusively to the
Company and shall be deemed to be works made for hire (the “Deliverable Items”).
 To the extent that any of the Deliverable Items may not, by operation of law,
be works made for hire, Consultant hereby assigns to the Company the ownership
of copyright or mask work in the Deliverable Items, and the Company shall have
the right to obtain and hold in its own name any trademark, copyright, or mask
work registration, and any other registrations and similar protection which may
be available in the Deliverable Items.  Consultant agrees to give the Company or
its designees all assistance reasonably required to perfect such rights.




Article 7 – Conflict of Interest and Non-Solicitation




6.1

Conflict of Interest – Consultant covenants and agrees to provide the Company
with all the necessary time and effort to be reasonably successful.




6.2

Non-Solicitation – Consultant covenants and agrees that during the term of this
Agreement, Consultant will not, directly or indirectly, through an existing
corporation, unincorporated business, affiliated party, successor employer, or
otherwise, solicit, hire for employment or work with, on a part-time,
consulting, advising or any other basis, other than on behalf of the Company any
employee or independent contractor employed by the Company while Consultant is
performing services for the Company, unless a relationship previously existed
between the Consultant and that employee or independent contract of the Company.




Article 8 – Right to Injunctive Relief




Consultant acknowledges that the terms of Articles 5, 6, and 7 of this Agreement
are reasonably necessary to protect the legitimate interests of the Company, are
reasonable in scope and duration, and are not unduly restrictive.  Consultant
further acknowledges that a breach of any of the terms of Articles 5, 6, or 7 of
this Agreement will render irreparable harm to the Company, and that a remedy at
law for breach of the Agreement is inadequate, and that the Company shall
therefore be entitled to seek any and all equitable relief, including, but not
limited to, injunctive relief, and to any other remedy that may be available
under any applicable law or agreement between the parties.  Consultant
acknowledges that an award of damages to the Company does not preclude a court
from ordering injunctive relief.  Both damages and injunctive relief shall be
proper modes of relief and are not to be considered as alternative remedies.




Article 9 – General Provisions




6.3

Construction of Terms – If any provision of this Agreement is held unenforceable
by a court of competent jurisdiction, that provision shall be severed and shall
not affect the validity or enforceability of the remaining provisions.








No Borders, Inc. – Consulting Agreement




--------------------------------------------------------------------------------



6.4

Governing Law – This Agreement shall be governed by and construed in accordance
with the laws of the State of Nevada.




6.5

Complete Agreement – This Agreement constitutes the complete agreement and sets
forth the entire understanding and agreement of the parties as to the subject
matter of this Agreement and supersedes all prior discussions and understandings
in respect to the subject of this Agreement, whether written or oral.




6.6

Dispute Resolution – If there is any dispute or controversy between the parties
arising out of or relating to this Agreement, the parties agree that such
dispute or controversy will be arbitrated in accordance with proceedings under
American Arbitration Association rules, and the Arbitration Laws of the State of
Nevada.  Such arbitration will be the exclusive dispute resolution method under
this Agreement.  The decision and award determined by such arbitration will be
final and binding upon both parties.  All costs and expenses, including
reasonable attorney’s fees and expert’s fees, of all parties incurred in any
dispute which is determined and/or settled by arbitration pursuant to this
Agreement will be borne by the party determined to be liable in respect of such
dispute; provided, however, that if complete liability is not assessed against
only one party, the parties will share the total costs in proportion to their
respective amounts of liability so determined.  Except where clearly prevented
by the area in dispute, both parties agree to continue performing their
respective obligations under this Agreement until the dispute is resolved.

 

6.7

Modification – No modification, termination or attempted waiver of this
Agreement, or any provision thereof, shall be valid unless in writing signed by
the party against whom the same is sought to be enforced.




6.8

Waiver of Breach – The waiver by a party of a breach of any provision of this
Agreement by the other party shall not operate or be construed as a waiver of
any other or subsequent breach by the party in breach.




6.9

Successors and Assigns – This Agreement may not be assigned by either party
without the prior written consent of the other party; provided, however, that
the Agreement shall be assignable by the Company without Consultant’s consent in
the event the Company is acquired by or merged into another corporation or
business entity.   The benefits and obligations of this Agreement shall be
binding upon and inure to the parties hereto, their successors and assigns.




6.10

No Conflict – Consultant warrants that Consultant has not previously assumed any
obligations inconsistent with those undertaken by Consultant under this
Agreement.







IN WITNESS WHEREOF, this Agreement is executed as of the date set forth above.







No Borders, Inc.

Consultant




By: /s/ Joseph Snyder______

By: /s/ Jessica Miller_______

       Joseph Snyder

       Jessica Miller

       MJ Holdings, Inc.

Its: President and CEO       



Its: President and CEO








No Borders, Inc. – Consulting Agreement


